Citation Nr: 0515757	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  91-44 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
keratitis sicca with bilateral lagophthalmos.

(The issue of entitlement to a total rating based on 
individual unemployability is addressed in a separate 
decision because of different representation.)



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to March 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on Order of United States Court 
of Appeals for Veterans Claims (Court) in and June 2002 which 
vacated the Board decision of October 2000 and remanded the 
case for further development (Prior Court Orders of October 
1993, May 1996, May 1999, vacated Board decisions in April 
1992, April 1995, December 1997, and in each instance also 
remanded the case for additional development).  The appeal 
was initiated from a May 1990 decision by the Salt Lake City 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied a compensable rating for the 
veteran's service-connected eye disability, then 
characterized as bilateral conjunctivitis (the disability has 
since been recharacterized as bilateral keratitis sicca with 
bilateral lagophthalmos).  

In April 1994, August 1996, December 1999, and July 2003, the 
Board remanded the case to the RO for additional development, 
and (as directed in the July 2003 remand) to provide notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) (Which, 
incidentally, was enacted after the Board decision vacated).  
In lieu of a Travel Board hearing before a Veterans Law Judge 
that the veteran requested in January 2004, he appeared for 
an informal conference before a Decision Review Officer (DRO) 
in October 2004.  A summary of the conference, including 
agreed upon actions, is of record.  In January 2005, the RO 
again certified the case to the Board for further appellate 
review.  In correspondence received by the Board subsequent 
to the certification, the veteran reported that he and his 
attorney had agreed that the attorney would no longer 
represent the veteran in the claim for an increased rating 
for a bilateral eye disability.  Furthermore, the veteran 
expressly stated, "I will not be represented by anyone in my 
appeal before the Board."  The veteran's revocation of his 
representative's authority to act on his behalf is valid, and 
the Board may proceed.  38 C.F.R. §  20.607 (2004).  




FINDINGS OF FACT

The veteran's bilateral keratitis sicca with bilateral 
lagophthalmos is manifested by occasional dry eyes, 
occasional blepharitis and conjunctivitis, mild lower-lid 
retraction, and subjective complaints of pain and other 
discomfort such as burning, itching, irritation, and 
sensitivity to light; there is no evidence of field of vision 
impairment, loss of visual acuity, or more than mild rest 
requirements, and episodic incapacitations are rare.


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral keratitis 
sicca with bilateral lagophthalmos is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes (Codes) 6001-6022 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  Pursuant to Court Order, 
the veteran was provided VCAA notice by August 2003 
correspondence from the RO, and by a supplemental statement 
of the case (SSOC) issued on October 4, 2004.  Although he 
was provided VCAA notice subsequent to the RO decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the May 1990 RO 
decision, in an September 1990 statement of the case (SOC), 
in the October 1993, May 1996, May 1999, and June 2002 Board 
decisions, in the August 2003 correspondence, and in numerous 
SSOCs issued throughout the course of this appeal) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the August 2003 
correspondence and the October 4, 2004 SSOC informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  

Regarding notice content, the September 1990 SOC and the 
numerous SSOCs informed the veteran of what the evidence 
showed.  He was advised by the August 2003 correspondence, 
and the October 4, 2004 SSOC, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
advised him of what the evidence must show to establish 
entitlement to an increased rating for the service-connected 
bilateral eye disability, and what information or evidence VA 
needed from him.  While he was not advised verbatim to submit 
everything he had pertaining to the claim, the RO asked him 
to "submit any additional information that will help 
substantiate your claim."  He was further advised to submit, 
or provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising him to submit everything 
pertinent.  Everything he has submitted has been accepted for 
the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in April 1994, August 1996, December 1999, and 
July 2003 remands.  The development, to include VA 
examinations, has been completed and the additional evidence 
has been considered by the RO.  A DRO reviewed the claim de 
novo (see October 4 and October 18, 2004 SSOCs, and November 
2004 SSOC).  VA has obtained all identified records that 
could be obtained.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that his service-connected 
bilateral keratitis sicca with bilateral lagophthalmos 
produces greater impairment than is reflected by the current 
30 percent rating.  Service medical records reveal the 
veteran received treatment for bilateral eye disorders in 
service.  The diagnoses in service varied between 
conjunctivitis, blepharitis, and blepharoconjunctivitis.  

VA examination in May 1974 revealed that the veteran's 
pupils, fundi, and vision were normal.  There was moderate 
palpebral and bullar redness, and injection bilaterally 
without discharge.  The corneas were intact.  The diagnosis 
was mild, chronic allergic bilateral conjunctivitis.  In a 
May 1974 rating decision, the RO granted service connection 
for bilateral conjunctivitis, rated noncompensable.  

The veteran received treatment for his bilateral eye 
disorders at VA outpatient clinics over the next several 
years.  The outpatient records reveal complaints of marked 
photophobia, constant redness, soreness, tearing, and pain.  
He reported to VA health care professionals that eye drops 
had been ineffective in alleviating symptoms.  Diagnoses 
included allergic conjunctivitis with secondary infection, 
reactive hyperemia, blepharitis, and possible persistent 
dryness in his eyes.  

A November 1988 VA eye examination disclosed a 10 millimeter 
lagophthalmos and inferior superficial punctate keratitis 
(SPK) bilaterally.  The examiner prescribed artificial tears 
(Duratears ) and advised the veteran to tape his eyelids shut 
at night.  On examination in October 1989, the veteran 
complained that the Duratears burned his eyes and he had 
frequent problems with redness, irritation, and eye fatigue.  
The examiner again noted a 10 millimeter lagophthalmos, with 
gentle closure.  Slit lamp examination revealed that his 
eyelids had no crusting.  Each anterior chamber was described 
as deep and quiet.  SPK affecting each eye was noted.  The 
diagnosis was dry eyes and nocturnal lagophthalmos, 
bilaterally.  The examiner recommended punctal cauterization, 
and that procedure was performed later in October 1989.  
There was subjective and objective improvement of symptoms 
subsequent to the cauterization, although the veteran 
complained of increased blurred vision.  Follow-up clinical 
evaluation in November 1989 revealed much improved tear film.  
The veteran, however, complained of photophobia, and problems 
with mucous discharge and matting during morning hours.  

VA examination in February 1990 revealed that the veteran's 
pupils, corneal reflexes, tensions, and rotations were all 
normal.  The fundi, discs, choroids, and retinas were also 
normal.  Examination of the lids disclosed a moderate lack of 
tear flow and mild bilateral conjunctivitis. The diagnosis 
was mild allergic conjunctivitis with residuals of punctal 
cauterizations.  

On follow-up consultation in February 1990, the veteran 
reported that his eyes felt better but were still sensitive 
to light, and he still had constant discomfort.  He 
complained of intolerance to all lubricant medication.  The 
examiner noted a good Bell's reflex, a 4 millimeter bilateral 
lagophthalmos, white growth at the limbal margin of the 
conjunctiva of the right eye, and bilateral SPK lesions.  The 
diagnosis was bilateral exposure secondary to lagophthalmos, 
with good tear film and Bell's reflex. 

A December 1991 VA outpatient report shows complaints of 
increased mucous discharge and bilateral photophobia.  The 
veteran also complained of redness, a "pressure feeling," 
burning, itching, and irritation.  External examination 
showed 1+ conjunctival injection.  The eyelids had slight 
meibomitis/rosacea.  Anterior chambers were deep and quiet, 
bilaterally.  Fine SPK lesions were noted bilaterally. There 
was good tear lake and film.  The diagnosis was bilateral 
lagophthalmos, increasing nocturnally, with fine SPK lesions 
that had decreased since last examined.  

An April 1993 VA outpatient report shows that artificial 
tears were of little benefit to the veteran.  Examination 
revealed bilateral lagophthalmos, with the inferior sclera 
showing, but with good Bell's reflex bilaterally.  Both eyes 
had full motility, and the lashes were normal externally.  
There was mild meibomitis and good tear film, but the veteran 
exhibited poor blinking.  The conjunctivae were injected.  
Anterior chambers were deep and quiet.  The diagnosis was 
chronic exposure keratitis secondary to lagophthalmos, and 
poor use of lubricants.  In May 1993, the veteran underwent 
laser surgery that involved closure of the upper and lower 
puncta of each eye.  

A July 1994 VA outpatient record shows complaints of eye 
soreness and sensitivity to light.  Examination showed that 
the puncta were closed, there was good tear film, and there 
were no signs of inflammation or infection.  The conjunctivae 
were 1+ injected, and SPK lesions were seen over the lower 
cornea of each eye.  The examiner noted that the veteran was 
doing well and that the status of his condition had not 
changed.  

VA examination in August 1994 showed that the veteran's 
uncorrected visual acuity was 20/20, bilaterally.  His visual 
fields and ocular tensions were normal.  Slight lagophthalmos 
was noted bilaterally.  The corneas exhibited mild epithelial 
keratitis and deficient tear flow, and there was mild 
stippling of the inferior aspect of the corneas.  The 
conjunctivae showed mild vascularization and inferior tarsal 
reddening.  The examiner characterized the bilateral 
keratitis sicca as mild, and it was noted that the condition 
of the veteran's eyes remained essentially unchanged since 
1974.  It was reported that the May 1993 laser surgery had 
not improved the bilateral eye disorders.  The examiner 
further opined that the condition of the veteran's eyes was a 
mildly progressive entity that had no known cure, but that 
his eyes were otherwise normal.  

July 1996 reports from a VA ophthalmology clinic shows 
continued complaints of pain, headaches, scratchiness and 
irritation, redness and photophobia, and a foreign body 
sensation.  The veteran used artificial tears twice daily.  
The diagnosis was presbyopia and chronic dry eyes.  

VA ophthalmology clinic records dated in October and November 
1996 reveal continued complaints of recurring eye pain, 
soreness, irritation from chronically dry eyes, photophobia, 
and redness.  Clinical findings revealed essentially normal 
vision in both eyes, without correction, ranging from 20/20 
to 20/25.  Diagnoses included chronically dry eyes and 
lagophthalmos, status post puncta cauterizations.  

On VA ophthalmologic examination in November 1996, the 
veteran complained of severe pain and sensitivity to light, 
bilaterally, as well as burning and stinging sensations.  He 
also complained of constant eye fatigue, redness, and severe 
"migraine headaches."  He had to rest his eyes 
approximately every 2 hours.  He used artificial tear drops 
approximately 4 times daily; the medication caused blurring, 
a stinging sensation, and other visual impairment for 
approximately 15-20 minutes after each application.  He wore 
sunglasses when exposed to sunlight, and working indoors 
under bright lights also caused marked discomfort.  The 
veteran reported that his light sensitivity adversely 
affected his employment with the postal service because he 
was not permitted to wear sunglasses while working.  
Examination revealed that his visual acuity, without 
correction, was 20/25+ in both eyes.  His pupils, visual 
fields, and extraocular movements were normal.  External 
ocular examination revealed a mild degree of chronic 
blepharitis.  The punctuate inferiorly was occluded in both 
eyes, and there was a mild inferior sclera with lagophthalmos 
and lid lag inferiorly, bilaterally.  The veteran had good 
Bell's phenomenon with blinking.  There was 1+ injection 
diffusely of the conjunctiva, with a small pingueculae in 
both eyes.  There were no follicles of the conjunctiva, and 
no scarring or shortening of the conjunctiva or fornices.  
His tear film showed a more rapid break-up time, 4 seconds on 
the right and 7 seconds on the left.   The examiner reported 
that the inferior tear lag was adequate in the left eye and 
somewhat decreased in the right eye.  Examination of the 
corneas revealed inferior superficial punctate keratopathy, 
greater in the right eye than the left, with the remainder of 
the corneas clear.  Anterior chambers were clear and deep, 
and the iris and lenses were within normal limits.  The disc, 
macula, and vessels inside the fundus were normal in both 
eyes.  It was recommended that the veteran continue to soak 
and scrub his eyelids, and to increase the use of artificial 
tears.  

Clinical findings during a November 1996 VA surgical 
consultation showed some laxity of the lower lids, 
bilaterally, with sclera in primary position, and mild 
inferior SPK bilaterally.  The diagnosis was keratitis sicca 
by history and symptoms.  The surgeon recommended complete 
inferior punctal occlusion if the symptoms and SPK persisted.  
Bilateral anterior canthoplasty was also recommended.  

An October 1998 VA outpatient record noted that the veteran's 
ophthalmologic history included diagnoses of keratitis sicca, 
lid laxity, and lagophthalmos.  Clinical evaluation resulted 
in diagnoses of dry eyes without SPK, and Hollenhorst plaque 
(although a notation in a November 1998 outpatient report 
indicates that the latter disorder was ruled out on further 
examination).  Visual uncorrected acuity was 20/30 
bilaterally.  There was no finding of visual field 
impairment.  Clinical impression was dry eyes status post 
punctal surgery, and continued use of artificial tears was 
recommended.  
In a July 1999 statement, the veteran's spouse reported that 
he had had eye trouble continuously since she had known him 
(16 years), and that the eye condition had progressively 
worsened.  She stated that his eyes were constantly red and 
encrusted with mucus, and he was extremely sensitive to 
light.  He suffered migraine headaches and was in constant 
pain, he frequently used eyedrops and cold washcloths over 
the eyes, and was forced to take leave from work (without 
pay) due to his eye disorders.  She reported that his eye 
disability rendered him unable to "bid on" higher paying 
jobs at his place of employment because it precluded such 
work.  

In February 2000, the veteran submitted numerous statements 
from co-workers and acquaintances who reported their 
observations of the veteran's eyes as red, swollen, and 
painful looking.  They also noted he used eyedrops, and had 
occasional need to leave his work area for 30 to 45 minutes 
to place a cold washcloth on his eyes.  His friends and 
colleagues also indicated that he sometimes wore dark glasses 
at work because of light sensitivity.  They reported that he 
suffered migraine headaches, left work early due to 
headaches, and that his eyelashes sometimes exhibited a 
crusty build-up.  

On VA examination in March 2000, the veteran complained of 
continued sensitivity to light and a frequent burning 
sensation in this eyes, with stinging, itching, and pain. His 
medications included artificial tears and lubricating 
ointments.  Examination revealed that his distance vision, 
without correction, was 20/25+ on the right and 20/25 on the 
left; with correction, his distance vision was 20/15 on the 
right and 20/15 -1 on the left.  Near vision, without 
correction, was J1 on the right and J1 on the left; with 
correction, near vision was J1+ in both eyes.  Visual field 
examination was full to 3-step confrontation.  Slight upper 
lid ptosis was noted, bilaterally.  He had a slight lower lid 
retraction bilaterally, about 1 to 2 millimeters, greater in 
the left eye that the right.  Slit lamp examination showed 
slight redness on the lid margin, consistent with 
blepharitis.  The puncta on all four lids were open, and well 
appositioned to the globe.  The conjunctivae were normal, and 
there were few papillae.  The corneas were clear, and there 
were no signs of corneal inflammation, corneal scarring, or 
keratitis.  The anterior chambers were deep and quiet, the 
irises and anterior vitreous were completely normal, and the 
lenses were clear, bilaterally.  Dilated funduscopic 
examination showed the maculae, vessels, and periphery were 
all within normal limits.  The diagnoses were mild myopia; 
slight ptosis; and slight lower lid retraction bilaterally; 
with no signs of lagophthalmos, keratitis, or keratitis 
sicca.  The examiner reported that both eyes were very wet 
even though all four puncta are open.  

In response to matters raised in the December 1999 Board 
remand, the March 2000 VA examiner noted that diagnostic 
tests for keratitis, lagophthalmos, and epiphora were all 
negative.  The examiner included a definition of keratitis 
sicca from a Dictionary of Terminology indicating that 
"keratitis sicca, also known as dry eye syndrome, is a 
corneal and conjunctival dryness due to deficient tear 
production . . . ."  The examiner also tested with Schirmer 
strips, both with and without anesthesia, and the results 
were completely normal.  It was reported that the veteran 
"absolutely does not have keratitis sicca."  The examiner 
also included the definition of lagophthalmos from the 
Dictionary of Terminology, as a "condition in which the 
globe is not entirely covered when the eyelids are closed."  
He noted that while the veteran had some lower lid 
retraction, he did not have lagophthalmos.  In fact, the 
veteran completely closed his eyes when he blinked, and he 
was able to Bell's reflex both eyes at will.  The examiner 
noted that such clinical findings were not indicative of 
lagophthalmos, and he opined that prior notations by other 
examiners that the veteran had 10 millimeters of 
lagophthalmos was a "misdiagnosis."  Concerning the 
veteran's complaints of light sensitivity, burning, stinging, 
pain, itching, and frequent migraine headaches, the examiner 
noted that all of these were strictly subjective symptoms, 
and there was no objective method of measuring such symptoms.  
As to any effect the veteran's service-connected keratitis 
sicca and lagophthalmos had on his ability to function under 
ordinary conditions of daily life (including employment), the 
examiner found nothing on examination to suggest that the 
veteran would be incapacitated, either in his daily life or 
in his employment.  

In May 2000, the veteran's employer provided the veteran's 
leave records for the period from December 20, 1997, to May 
19, 2000.  His employer noted that earlier records were not 
available, and neither the computerized records nor 
handwritten leave slips indicated the illness(es) for which 
the veteran took sick leave.  The records show that the 
veteran used approximately 57 hours of sick leave, 24 hours 
of leave without pay (further identified as "family LWOP" 
of 16 hours and 8 hours of "union LWOP"), 123 hours of 
scheduled leave of other types, and 158 hours of unscheduled 
leave of other types during 1998.  During 1999, he used 
approximately 52 hours of sick leave, 4 hours of annual in 
lieu of sick leave, 204 hours of scheduled leave of other 
types, and 30 hours of unscheduled leave of other types.  For 
the first half of 2000, he used approximately 55 hours of 
sick leave, 95 hours of scheduled leave of other types, and 5 
hours of other types of unscheduled leave.  

A September 2000 VA ophthalmology clinic report indicates a 
history of keratitis sicca, lower lid laxity, bilateral 
keratitis sicca with bilateral lagophthalmos, Hollenhorst 
plaque, and punctal occlusion.  Clinical evaluation resulted 
in diagnoses of cornea exposure, doing well with ointment; 
ptosis, lagophthalmos, and lower lid laxity (given cornea 
exposure); and history of Hollenhorst plaque, not seen on 
examination.  

In August 2001, the veteran's employer provided additional 
information regarding sick leave he had taken from work.  It 
was noted that the veteran was employed full time, and that 
over the past 20 months, he missed 2621/2 hours of work "due 
to his eye condition and [post-traumatic stress disorder].  
If he comes to work and these conditions flare up, he is 
allowed to go home, usually missing 2-3 hours at a time."  

On VA examination in September 2004, the veteran reiterated 
complaints of eye irritation, a burning sensation, and 
photophobia.  He used artificial tears and ointment at night 
to alleviate symptoms.  His uncorrected visual acuity (near 
vision) was 20/30 -, bilaterally, and corrected it was 20/25, 
bilaterally.  His uncorrected visual acuity (far vision) was 
20/25 +2 in the right eye and 20/20 -2 in the left eye, and 
corrected it was 20/25 -1 in the right eye and 20/20 -2 in 
the left eye.  The diagnoses were keratitis sicca and mild 
cataracts, bilaterally.  The physician stated:

[The veteran] suffers from bilateral 
keratitis sicca and bilateral 
lagophthalmos which causes [him] daily 
discomfort [and] burning sensation which 
is frequent, but manageable by using 
artificial tears, cool compresses 
throughout the day [and] ointment [at] 
night.  [The veteran] is retired.  He did 
have trouble with work due to his eye 
condition.  [He] does need to use his 
drops and rest his eye[s] throughout the 
day for his condition.  

In an addendum to the September 2004 examination report, the 
VA examiner reiterated that the veteran continues to suffer 
from eye irritation, redness, and photophobia throughout the 
day (which interferes with driving), and he must use 
artificial tears throughout the day.  The diagnosis remained 
bilateral keratoconjunctivitus sicca with bilateral 
lagophthalmos.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The essence of the veteran's complaints, and the focus of his 
claim throughout the pendency of this appeal, has been that 
he has symptoms associated with his eye disability, including 
of pain, tired eyes, dry eyes, burning, itching, irritation, 
light sensitivity, redness, crusted mucous, and stinging upon 
use of ointments and eye drops, result in pain, rest-
requirements, and/or episodic incapacity such as to warrant 
an increased rating.  

The statements of the veteran, and his colleagues and 
acquaintances, describing the symptoms of his bilateral eye 
disability are competent evidence to the extent that they can 
describe what the veteran experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, for rating 
purposes, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  

The veteran's bilateral keratitis sicca with bilateral 
lagophthalmos is rated under 38 U.S.C.A. § 4.84a, Codes 6001-
6022.  Code 6001 provides that chronic keratitis is rated 
from 10 to 100 percent disabling based on the extent that 
there is impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.  An additional 10 
percent is warranted for active pathology, and a 10 percent 
rating is the minimum rating that should be assigned when 
such is the case.  38 U.S.C.A. § 4.84a, Code 6001.  The 
current 30 percent rating was assigned based on a formulation 
of 20 percent for lagophthalmos with 10 percent added for 
active pathology.  20 percent rating is the maximum rating 
that may be assigned for bilateral lagophthalmos under Code 
6022.  Consequently, Code 6022 does not provide a basis for 
an increase.  

In determining whether the criteria in Code 6001 provide a 
basis for an increased rating, it is noteworthy at the outset 
the evidence does not show either impairment of visual acuity 
or of fields of vision due to keratitis sicca or 
lagophthalmos.  As for rest requirements or episodic 
incapacity, while the veteran complains of a burning 
sensation in his eyes, examiners have indicated this is 
alleviated by eyedrops and cold compresses during the day, 
and by ointment at night.  There is no indication that any 
rest requirements or episodic incapacity cause marked 
interference with employment or have required hospitalization 
so as to warrant referral for extraschedular consideration.  
(Notably, there are no schedular criteria for rating rest 
requirements or episodic incapacity alone, i.e., without 
impairment of visual acuity/fields of vision.)  

The preponderance of the evidence is against this claim, and 
it must be denied.  


ORDER

A rating in excess of 30 percent for bilateral keratitis 
sicca with bilateral lagophthalmos is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


